UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-4705


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

CAMRON B. WITKOWSKI, a/k/a Cameron B. Witkowski,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Rebecca Beach Smith, Chief District Judge. (2:13-cr-00094-RBS-DEM-4)


Submitted: April 25, 2017                                         Decided: April 27, 2017


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Geremy C. Kamens, Federal Public Defender, Caroline S. Platt, Appellant Attorney,
Andrew Grindrod, Assistant Federal Public Defender, Alexandria, Virginia, for
Appellant. Randy Carl Stoker, Assistant United States Attorney, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Camron Witkowski appeals from the district court’s order revoking his supervised

release and imposing a 15-month sentence. Counsel has filed an Anders v. California,

386 U.S. 738 (1967), brief stating that there are no meritorious issues for appeal, but

questioning whether Witkowski’s sentence was plainly unreasonable. Witkowski was

notified of his right to file a pro se supplemental brief, but has not done so. The

Government has declined to file a response brief. We affirm.

      We discern no error in the district court’s decision to impose a 15-month sentence

followed by a 45-month term of supervised release. This court will affirm a sentence

imposed after revocation of supervised release if it is within the prescribed statutory

range and is not plainly unreasonable. United States v. Crudup, 461 F.3d 433, 438-40

(4th Cir. 2006).    While a district court must consider the Chapter Seven policy

statements, U.S. Sentencing Guidelines Manual Ch. 7, Pt. B (2015), and the statutory

requirements and factors applicable to revocation sentences under 18 U.S.C. § 3583(e)

(2012) and 18 U.S.C. § 3553(a) (2012), the district court ultimately has broad discretion

to revoke supervised release and impose a term of imprisonment up to the statutory

maximum. Crudup, 461 F.3d at 438-39. A supervised release revocation sentence is

procedurally reasonable if the district court considered the Chapter 7 advisory policy

statements and the § 3553(a) factors it is permitted to consider in a supervised release

revocation case. See 18 U.S.C. § 3583(e); Crudup, 461 F.3d at 439-40. A revocation

sentence is substantively reasonable if the district court stated a proper basis for

concluding the defendant should receive the sentence imposed, up to the statutory

                                           2
maximum. Crudup, 461 F.3d at 440. Only if a sentence is found procedurally or

substantively unreasonable will this court “then decide whether the sentence is plainly

unreasonable.” Id. at 439 (emphasis omitted).

      We have carefully reviewed the record and Anders brief and conclude that

Witkowski’s sentence is not plainly unreasonable. In accordance with Anders, we have

reviewed the entire record in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment order. This court requires that counsel

inform Witkowski, in writing, of the right to petition the Supreme Court of the United

States for further review. If Witkowski requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel may move in this court for

leave to withdraw from representation. Counsel’s motion must state that a copy thereof

was served on Witkowski. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                            AFFIRMED




                                           3